Mahoney, J. (concurring in part and dissenting in part).
While we agree that subdivision 1 of section 158-a of the Public Authorities Law constitutes a contract between the State and the Authority bondholders, we disagree with the holding of the majority that section 153-c of the Public Authorities Law (L 1975, ch 17) is a constitutionally impermissible impairment of that contract.
We are not presently faced with a specific constitutional nonimpairment clause as in those cases dealing with the State Retirement System (NY Const, art V, §7) where all legislation, regardless of its de minimis effect, is unconstitutional, per se, if it interferes with benefits to which retirees are entitled (Sgaglione v Levitt, 37 NY2d 507, 513). The bondholders herein, pursuant to the pledge made by the State, are entitled only to the absence of any action by the State in connection with the Authority’s right to collect revenues in the form of tolls that would impair the Authority’s ability to timely meet its bond obligations (Public Authorities Law, § 158-a, subd 1). The passage of section 153-c of the Public Authorities Law does not constitute such action on the part of the State. Indeed, the very study relied upon by the Authority to increase its tolls by 150% negates the necessity for such an increase, as does the Comptroller’s report. While we agree that the legislation sought to be struck down on constitutional grounds did not have as its purpose the alleviation of traffic congestion, as argued below in justification of the invocation of the State’s police power, and that the measures directed to be undertaken by the Authority were not appropriate to that end, we cannot agree that such finding makes the legislation constitutionally defective. While the relief afforded in legislation should be addressed to a legitimate purpose and the measures as delineated in the statute should be appropriate to that end, the argument that the subject legislation has as its purpose “traffic control” should not be given the impact of law where, as here, the purpose of the legislation is time, rather than traffic control, and the measures directed to be taken in the interim are designed to determine whether it is in the *180public interest to increase drastically the toll for vehicular traffic.
While the Legislature may delegate the power to fix rates and charge tolls to an Authority, such a delegation, regardless of the breadth of the statutory language is not limitless and is subject to legislative correction when abused (Carey Transp. v Triborough Bridge & Tunnel Auth., 38 NY2d 545, 553; Matter of Russell v Jones Beach State Parkway Auth., 80 Misc 2d 698, 700). This general reservation of legislative control to monitor possible abuse is made specific in this case by the very language of section 158-a of the Public Authorities Law, wherein, in pertinent part, it is stated, "The state of New York does pledge to and agree with the holders of any bonds * * * that it will not limit or alter the rights hereby vested * * * to collect revenues * * * as such rights may be necessary in order that the authority may fulfill the terms of any agreements made with the holders of such bonds”. (Emphasis supplied.) The Authority concedes that the 150% increase in the toll rate is not necessary to fulfill its agreement with the bondholders. It follows, therefore, that section 153-c, which rolled back the toll, did not impair any right secured by the contract. Indeed, by rolling back the toll from 25 cents to 10 cents, thereby insuring continued use by the public of the highway system, which use has been adequate to produce revenues sufficient to pay the Authority’s obligations, rather than causing less use because of the large toll increase, the legislative act under attack insures that the obligations will be paid, not impaired (Faitoute Co. v Asbury Park, 316 US 502, 509).
The intervention of the State via the passage of section 153-c is not only clothed with a strong presumption of constitutionality (People v Pagnotta, 25 NY2d 333, 337; I.L.F.Y. Co. v Temporary State Housing Rent Comm., 10 NY2d 263, 269, app dsmd 369 US 795), it is also accompanied by a further presumption that the Legislature has investigated and found facts necessary to support the legislation (Lincoln Bldg. Assoc. v Barr, 1 NY2d 413, 415; East N. Y. Sav. Bank v Hahn, 293 NY 622, 628, affd 326 US 230). The Court of Appeals has recently held that "as a matter of substantive law every legislative enactment is deemed to be constitutional until its challengers have satisfied the court to the contrary” (Montgomery v Daniels, 38 NY2d 41, 54). In this context, it is our view that the subject legislation did not impair the contract between the Authority and the bondholders. Rather, it is a *181proper exercise of the reserved powers of the State on behalf of the people.
The order and judgment should be reversed, insofar as it declared subdivision 1 of section 153-c of the Public Authorities Law unconstitutional and affirmed in all other respects.
Sweeney and Kane, JJ., concur with Koreman, P. J.; Ma-honey and Larkin, JJ., concur in part and dissent in part in an opinion by Mahoney, J.
Order and judgment affirmed, without costs.